Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 17, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  153541                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153541
                                                                    COA: 331240
                                                                    Wayne CC: 13-003211-FC
  ANDREW BERNARD KEITH,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 8, 2016 order
  of the Court of Appeals is considered and, it appearing to this Court that the case of
  People v Horton (Docket No. 150815) is pending on appeal before this Court and that the
  decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 17, 2016
           p1110
                                                                               Clerk